Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This communication is a First Office Action Non-Final on Merits. Claims 1-16 are currently pending and have been considered below. 

Priority
The present application, filed on 01/17/2020, claims priority to Provisional Application 62/794,345, filed on 01/18/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/02/2020 and 10/19/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or a term used as a substitute for “means” that is a generic placeholder) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or a term used as a substitute for “means” that is a generic placeholder) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 with claim limitations “intake engine configured to…”, “intake dashboard configured to…”, “extractor configured to…”, “assembly module configured to…”, “claims processing IT environment configured to…” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 limitations “intake engine configured to…”, “intake dashboard configured to…”, “extractor configured to…”, “assembly module configured to…”, “claims processing IT environment configured to…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification shows the intake engine, intake dashboard, extractor, assembly module and claims processing IT environment appear to be software (disclosed in Applicants specification para 0033 and Figure 2). The claims invoke 35 U.S.C. 112, 6th paragraph as the specification is unclear in the description of the actual structure that supports these elements. Furthermore, it is not clear that the claimed elements are hardware, software, or a combination of both hardware and software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims inherit the deficiencies of the parent claims and thus dependent claims are rejected on the same basis as indicated above for the respective parent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of pending Application No. 16/746,411 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of pending Application No. 16/746,411 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 1, A system for providing end-to-end traceable benefit plans, the system comprising: (16/746,411 (Claim 1) A system for providing end-to-end traceable benefit plans, the system comprising);
an intake engine configured to generate, from input source data, a plurality of benefit plan components having one or more cross-dependencies with respect to each other, wherein the benefit plan components include: data structures reflecting benefit plan aspects and associated rules for implementation with respect to the benefit plan; (16/746,411 (Claim 1) an intake engine configured to generate, from input source data, a plurality of benefit plan components having one or more cross-dependencies with respect to each other, wherein the benefit plan components include: data structures reflecting benefit plan aspects and associated rules for implementation with respect to the benefit plan);
an assembly module configured to assemble a benefit plan file from the benefit plan components, the benefit plan file associating benefit components with and across workflows and systems; (16/746,411 (Claim 1) an assembly module configured to assemble a benefit plan file from the benefit plan components, the benefit plan file associating benefit components with and across workflows and systems);
 and a claims processing IT environment configured to load the benefit plan file, and to process claims in accordance with the benefit plan file. (16/746,411 (Claim 1) and a claims processing IT environment configured to load the benefit plan file, and to process claims in accordance with the benefit plan file.)

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of pending Application No. 16/746,411 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 2, The system of claim 1, wherein the benefit plan is a formulary (16/746,411 (Claim 2) The system of claim 1, wherein the benefit plan is a formulary).


Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of pending Application No. 16/746,411 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 3, The system of claim 1, wherein the input source data includes historical benefit plan data. (16/746,411 (Claim 3) The system of claim 1, wherein the input source data includes historical benefit plan data.)

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of pending Application No. 16/746,411 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 4, The system of claim 1, wherein the association of benefit components includes associating benefit components to other components, functions, transactions and/or services called by the benefit component within the benefit plan. (16/746,411 (Claim 4) The system of claim 1, wherein the association of benefit components includes associating benefit components to other components, functions, transactions and/or services called by the benefit component within the benefit plan.)

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of pending Application No. 16/746,411 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 5, The system of claim 1, wherein the claims processing IT environment is a virtual staging environment. (16/746,411 (Claim 5) The system of claim 1, wherein the claims processing IT environment is a virtual staging environment.)

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of pending Application No. 16/746,411 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 6, The system of claim 1, wherein the claims processing IT environment is configured to provide a report that analyzes benefit plan component impact on and/or implications for the benefit plan. (16/746,411 (Claim 6) The system of claim 1, wherein the claims processing IT environment is configured to provide a report that analyzes benefit plan component impact on and/or implications for the benefit plan.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of pending Application No. 16/746,411 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 7, The system of claim 1, wherein the benefit plan components include at least: copays, formularies, networks, accumulators, and associated rules for respective implementation in the benefit plan. (16/746,411 (Claim 7) The system of claim 1, wherein the benefit plan components include at least: copays, formularies, networks, accumulators, and associated rules for respective implementation in the benefit plan.)

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of pending Application No. 16/746,411 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 8, The system of claim 1, wherein the assembly module is configured to generate the benefit components from historical benefit components. (16/746,411 (Claim 8) The system of claim 1, wherein the assembly module is configured to generate the benefit components from historical benefit components.)

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of pending Application No. 16/746,411 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 9, A method for providing end-to-end traceable benefit plans, the method comprising: (16/746,411 (Claim 9) A method for providing end-to-end traceable benefit plans, the method comprising:);
generating, via an intake engine and from input source data, a plurality of benefit plan components having one or more cross-dependencies with respect to each other, wherein the benefit plan components include: data structures reflecting benefit plan aspects and associated rules for implementation with respect to the benefit plan; (16/746,411 (Claim 9) generating, via an intake engine and from the input source data, a plurality of benefit plan components having one or more cross-dependencies with respect to each other, wherein the benefit plan components include: data structures reflecting benefit plan aspects and associated rules for implementation with respect to the benefit plan;)
assembling, via an assembly module, a benefit plan file from the benefit plan components, the benefit plan file associating benefit components with and across workflows and systems; and (16/746,411 (Claim 9) assembling, via an assembly module, a benefit plan file from the benefit plan components, the benefit plan file associating benefit components with and across workflows and systems);
loading the benefit plan file into a claims processing IT environment for processing claims in accordance therewith. (16/746,411 (Claim 9) loading the benefit plan file into a claims processing IT environment for processing claims in accordance therewith.)

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of pending Application No. 16/746,411 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 10, The method of claim 9, wherein the benefit plan is a formulary. (16/746,411 (Claim 10) the method of claim 9, wherein the benefit plan is a formulary.)

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of pending Application No. 16/746,411 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 11, The method of claim 9, wherein the input source data includes historical benefit plan data. (16/746,411 (Claim 11) The method of claim 9, wherein the input source data includes historical benefit plan data.)

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of pending Application No. 16/746,411 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 12, The method of claim 9, wherein the association of benefit components includes associating benefit components to other components, functions, transactions and/or services called by the benefit component within the benefit plan. (16/746,411 (Claim 12) The method of claim 9, wherein the association of benefit components includes associating benefit components to other components, functions, transactions and/or services called by the benefit component within the benefit plan.)

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of pending Application No. 16/746,411 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 13, The method of claim 9, wherein the claims processing IT environment is a virtual staging environment. (16/746,411 (Claim 13) The method of claim 9, wherein the claims processing IT environment is a virtual staging environment.)

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of pending Application No. 16/746,411 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 14, The method of claim 9, wherein the claims processing IT environment is configured to provide a report that analyzes benefit plan component impact on and/or implications for the benefit plan. (16/746,411 (Claim 14) The method of claim 9, wherein the claims processing IT environment is configured to provide a report that analyzes benefit plan component impact on and/or implications for the benefit plan.)

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of pending Application No. 16/746,411 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 15, The method of claim 9, wherein the benefit plan components include at least: copays, formularies, networks, accumulators, and associated rules for respective implementation in the benefit plan. (16/746,411 (Claim 15) The method of claim 9, wherein the benefit plan components include at least: copays, formularies, networks, accumulators, and associated rules for respective implementation in the benefit plan.)

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of pending Application No. 16/746,411 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 16, The method of claim 9, wherein the assembly module is configured to generate the benefit components from historical benefit components. (16/746,411 (Claim 16) The method of claim 9, wherein the assembly module is configured to generate the benefit components from historical benefit components.)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, 
Examiner note: Examiner is interpreting the system as hardware per specification, para 0025, recites: “System may include a plurality of computers and/or computing devices, such as, network computer 110, server computer 120, and storage device 130. By way of example only, network computer 110 is connected to network 140 and may include different types of components associated with a computer, such as one or more processors 112, memory 113, instructions 114, data 115, display 116, and an interface 117.”

Step 2A: Prong One: Abstract Ideas 

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. 
Independent claims recite: A system for providing end-to-end traceable benefit plans, the system comprising: generate a plurality of benefit plan components having one or more cross-dependencies with respect to each other, wherein the benefit plan components include: reflecting benefit plan aspects and associated rules for implementation with respect to the benefit plan; intake the input source data provided by a user, the input source data capturing user intent with respect to benefit plan design and/or configuration; assemble a benefit plan file from the benefit plan components, the benefit plan file associating benefit components with and across workflows and systems; load the benefit plan file and process claims in accordance with the benefit plan file.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract grouping of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept of an end-to-end traceable benefit plan. In particular, the claims only recite the additional elements – (claims 1 and 9) a system, an intake engine, intake dashboard, an assembly module, an extractor, data structures, and a processing IT environment. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 	Dependent claims 2-8 and 10-16 add additional limitations, for example: (claim 2), wherein the benefit plan is a formulary (claim 3) wherein the input source data includes historical benefit plan data but these only serve to further limit the abstract idea.		Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Green, III et al. (US 2011/0246225 A1), hereinafter “Green”, in view of Tholl et al. (US 2010/0211415 A1), hereinafter “Tholl”.

Regarding Claim 1, Green teaches a system for providing … benefit plans, the system comprising: (Green, Figures 1-5, Green, Abstract, para 0046, discloses the system integrates all aspects of a clinician's practice, namely the clinical, financial and administrative processes. Integration provides a single vendor solution that addresses all practice management, EMR and managed care needs; para 0020-0024, discloses a practice management system that is secure, has functionality and usability, tracks work flow for service professionals; para 0070-0078 and 0085-0088, FIG. 5 represents integration of each stage of a clinician's practice, including scheduling, registration, charting, AR management and reporting);
an intake engine configured to generate, from input source data, a plurality of benefit plan components having one or more cross-dependencies with respect to each other, wherein the benefit plan components include: data structures reflecting benefit plan aspects and associated rules for implementation with respect to the benefit plan; (Green, Abstract, discloses the system comprises a section where demographic data is input for the patient, a section where financial data is input for the patient, and a section where administrative data is input for the patient. Green, para 0070-0078, discloses a centralized framework module 20 that supports communication between the various components 22, the scheduling module 23, the AR module 30, the clinical module 40 and the legacy 
an intake dashboard configured to intake the input source data provided by a user via the intake dashboard, the input source data capturing user intent with respect to benefit plan design and/or configuration; (Green, para 0060 and 0088, discloses user input devices and input at check-in; para 0102-0103 and Fig 7, discusses an intake interface with information about a patient with respect to benefit plan including diagnosis plan, family medical history, genetic screening, past medical history, past Surgical history, physical examination, ROS, Social history and general template administration.);
an extractor configured to extract the input source data from source systems; (Green, para 0181, discloses the templates 42, 43 facilitate the entry of information into the system in a manner that is easy to use, intuitive to the user and faster than making paper entries. The templates 42, 43 allow the user to pull forward data from prior visits. Green, para 0062, discloses query tools to mine data).
an assembly module configured to assemble a benefit plan file from the benefit plan components, the benefit plan file associating benefit components with and across workflows and systems; and (Green, para 0098-0100, discloses The CCI edits dictate which CPT code combinations and which ICD-9 codes are valid to support certain CPT codes in order to be valid for payment of a Medicare claim; para 0212-0217, discloses treatment based on the user's preferred treatment algorithms or on insurance rules for reimbursement.);
a claims processing IT environment configured to load the benefit plan file, and to process claims in accordance with the benefit plan file (Green, para 0070-0078, discloses the computing environment in processing claims; para 0125, discloses claims and statements processed as claim payments are automatically posted and underpayments identified);.
Yet, Green does not appear to explicitly recite “end-to-end traceable”.
In the same field of endeavor, Tholl teaches an end-to-end traceable benefit plan (Tholl, Abstract, Figures 1-3, para 0074, discloses rule processing with start and end dates. Tholl, para 0119, an end-to-end traceable benefit plan as taught by Tholl with the motivation for a tool for modifying benefit coverage of an insurance plan that can be used by an adjudication engine in the processing of insurance claims, such that the tool is flexible enough to implement new plans/benefits and lower costs (Tholl, para 0003).The Green invention, now incorporating the Tholl invention, has all the limitations of claim 1.

Regarding Claim 2, Green, now incorporating Tholl, teaches the system of claim 1, and Green further teaches wherein the benefit plan is a formulary (Green, para 0012, discloses formularies; para 0205, discloses a prescription for nitroglycerin).

Regarding Claim 3, Green, now incorporating Tholl, teaches the system of claim 1, and Green further teaches wherein the input source data includes historical benefit plan data (Green, para 0088, discloses input data and historical/tracking data. Further, Green, para 0112-0118, discloses storing and mapping patient data).

Regarding Claim 4, Green, now incorporating Tholl, teaches the system of claim 1, and Green further teaches wherein the association of benefit components includes associating benefit components to other components, functions, transactions and/or services called by the benefit component within the benefit plan (Green, para 0203-0208, discloses a plan section with orders, medications, and instructions of the plan. For example, a patient who is having chest pain requires a chest x-ray, an EKG, a prescription for nitroglycerin, and a follow-up visit).

Regarding Claim 5, Green, now incorporating Tholl, teaches the system of claim 1, and Green further teaches wherein the claims processing IT environment is a virtual staging environment (Green, Figures 1-5, para 0070-0078, para 0101, and para 0225, discloses the computing environment. 

Regarding Claim 6, Green, now incorporating Tholl, teaches the system of claim 1, and Green further teaches wherein the claims processing IT environment is configured to provide a report that analyzes benefit plan component impact on and/or implications for the benefit plan (Green, para 0070-0078, discloses reports, system integrates patient scheduling, patient reminders and alerts, desktop, registration, insurance eligibility, visit check-in and check-out, reporting, audit logging, security, system setup, user preferences, and messaging).

Regarding Claim 7, Green, now incorporating Tholl, teaches the system of claim 1, and Green further teaches wherein the benefit plan components include at least: copays, formularies, networks, accumulators, and associated rules for respective implementation in the benefit plan (Green, para 0012, 0205, para 0212-0216, discloses formularies;, para 0089, discloses rules, para 0086, discloses co-pay; para 0051-0052 and para 0062, discloses networks, Figures 12-14, discloses account information, charges screens; para 0128-0129, discloses account management).

Regarding Claim 8, Green, now incorporating Tholl, teaches the system of claim 1, and Green further teaches wherein the assembly module is configured to generate the benefit components from historical benefit components (Green, para 0020-0024, discloses system integrates a central framework module, a scheduling module, a registration component, an account management module, and clinical module to provide a seamless exchange of information Green, para 0088, discloses input data and historical/tracking data. Further, Green, para 0112-0118, discloses storing and mapping patient data; para 0122, discloses tracking multiple pre-certification numbers by insurance plan is included, and all patient demographic and insurance information is accessible for real-time edits during charge entry).

Regarding Claim 9, Green teaches a method for providing … benefit plans, the method comprising: (Green, Figures 1-5, Green, Abstract, para 0046, discloses the system integrates all aspects of a clinician's practice, namely the clinical, financial and administrative processes. Integration provides a single vendor solution that addresses all practice management, EMR and managed care needs; para 0020-0024, discloses a practice management system that is secure, has functionality and usability, tracks work flow for service professionals; para 0070-0078 and 0085-0088, FIG. 5 represents integration of each stage of a clinician's practice, including scheduling, registration, charting, AR management and reporting);
receiving input source data provided by a user via an intake dashboard, the input source data capturing user intent with respect to benefit plan design and/or configuration; (Green, para 0060 and 0088, discloses user input devices and input at check-in; para 0102-0103 and Fig 7, discusses an intake interface with information about a patient with respect to benefit plan including diagnosis plan, family medical history, genetic screening, past medical history, past Surgical history, physical examination, ROS, Social history and general template administration.);
extracting, via an extractor, input source data from source systems; (Green, para 0181, discloses the templates 42, 43 facilitate the entry of information into the system in a manner that is easy to use, intuitive to the user and faster than making paper entries. The templates 42, 43 allow the user to pull forward data from prior visits. Green, para 0062, discloses query tools to mine data).
generating, via an intake engine and from the input source data, a plurality of benefit plan components having one or more cross-dependencies with respect to each other, wherein the benefit plan components include: data structures reflecting benefit plan aspects and associated rules for implementation with respect to the benefit plan; (Green, Abstract, discloses the system comprises a section where demographic data is input for the patient, a section where financial data is input for the patient, and a section where administrative data is input for the patient. Green, para 0070-0078, discloses a centralized framework module 20 that supports communication between the various components 22, the scheduling module 23, the AR module 30, the clinical module 40 and the legacy system and reference databases; system automates each of the processes associated with a clinician's practice, from patient scheduling, to the clinical encounter, though the process of filing claims and receiving payments. Information collected within one area of the system flows together to facilitate a 
assembling, via an assembly module, a benefit plan file from the benefit plan components, the benefit plan file associating benefit components with and across workflows and systems; and (Green, para 0098-0100, discloses The CCI edits dictate which CPT code combinations and which ICD-9 codes are valid to support certain CPT codes in order to be valid for payment of a Medicare claim; para 0212-0217, discloses treatment based on the user's preferred treatment algorithms or on insurance rules for reimbursement.)	loading the benefit plan file into a claims processing IT environment for processing claims in accordance therewith (Green, para 0070-0078, discloses the computing environment in processing claims; para 0125, discloses claims and statements processed as claim payments are automatically posted and underpayments identified).
Yet, Green does not appear to explicitly recite “end-to-end traceable”.
In the same field of endeavor, Tholl teaches an end-to-end traceable benefit plan (Tholl, Abstract, Figures 1-3, para 0074, discloses rule processing with start and end dates. Tholl, para 0119, discloses The benefit dependency map helps a user keep track of benefit dependencies by mapping the benefit hierarchy 360 from the bottom up. Each benefit container (block 326,328) is shown with its parent container and so on up the family tree). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Green with an end-to-end traceable benefit plan as taught by Tholl with the motivation for a tool for modifying benefit coverage of an insurance plan that can be used by an adjudication engine in the processing of insurance claims, such that the tool is flexible enough to implement new plans/benefits and lower costs (Tholl, para 0003).The Green invention, now incorporating the Tholl invention, has all the limitations of claim 9.

Regarding claim 10, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. 

Regarding claim 11, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. 

Regarding claim 12, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. 

Regarding claim 13, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. 

Regarding claim 14, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise. 

Regarding claim 15, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise. 

Regarding claim 16, the claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise. 

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Mitchell et al. US 10,839,352 B1 – discussing file intelligence in healthcare providers and other entities. 
Dutt et al. US 2015/0178851 A1 – discussing managing insurance product model relationships is disclosed. A dependency data store storing dependency relationships of a plurality of source insurance product model patterns and a corresponding plurality of target 
Thompson et al. US 8,234,222 B2 – discussing a benefit management system and method provides a portal-based information management and collaborative business process application.

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




/R.R.N./Examiner, Art Unit 3629

/SANGEETA BAHL/Primary Examiner, Art Unit 3629